Title: From Benjamin Franklin to Lauron, 6 June 1777
From: Franklin, Benjamin
To: Lauron, Louis-François Eldrad du Puy de


Sir,
Passy, June 6. 1777.
The Persons acting in France for the United States of America, had Orders from the Congress to procure and send over 4 experienc’d Engineers and a few Officers of the Artillery.
That Commission is executed, and those Officers are gone.
The Agents are not authoris’d by the Congress to agree with and send over any other Officers whatever.
Nor to promise any Rank or even Employment to any Officer who may incline to go to America; tho’ at his own Expence.
There are actually at present in that Country a great Number of Officers from almost every Nation in Europe, who cannot find Employment there, the Armies being full.
All who have gone over since my Arrival in France, except the Engineers, &c. above mentioned, have gone without the least Promise of Employment from me, and contrary to my friendly Advice.
The Letters obtain’d from me by the Friends of some of them, have been merely Letters of Introduction and recommending the Parties to the Civilities of my Friends, as Strangers of Merit. I am therefore sorry to find that these are spoken of as Assurances of Place and Rank.
From this true State of the Case, I am persuaded, Sir, that you will not be displeas’d with me, for not complying with your Demands; and resent as a Refusal what arises merely from a Want of Authority, and a Resolution not to deceive worthy Men by giving Expectations or Promises that are not in my Power to fulfill, and permitting them on such Expectations to make a long, expensive and hazardous Voyage, without Assurance of some Advantage.
I return enclos’d the Memoire of M. le Marquis de Bartillat, as you desire.
The Americans are oblig’d by your Good Will to their Cause; accept my Thanks; who have the Honour to be, Sir, &c.
